Case: 21-10371     Document: 00516478357         Page: 1     Date Filed: 09/20/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     September 20, 2022
                                  No. 21-10371
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Alex Romo Rios,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 5:07-CR-22-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Alex Romo Rios, federal prisoner # 25965-077, appeals the district
   court’s denial of his motion for compassionate release under 18 U.S.C.
   § 3582(c)(1)(A). He has also filed motions for leave to file a supplemental




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10371      Document: 00516478357           Page: 2   Date Filed: 09/20/2022




                                     No. 21-10371


   appellate brief and for the appointment of counsel. Rios’s motion for leave
   to file a supplemental brief is GRANTED.
          In his supplemental brief, Rios asserts for the first time on appeal that
   compassionate release is warranted based on the Supreme Court’s decision
   in Concepcion v. United States, 142 S. Ct. 2389 (2022). He also contends that
   he is “now in a wheelchair due to extreme swelling in his legs and is
   experiencing kidney disfunction.” We will not consider these newly raised
   arguments. See United States v. Thompson, 984 F.3d 431, 432 n.1 (5th Cir.),
   cert. denied, 141 S. Ct. 2688 (2021).
          A district court’s decision to deny a motion for compassionate release
   is reviewed for abuse of discretion. United States v. Cooper, 996 F.3d 283, 286
   (5th Cir. 2021). “[A] court abuses its discretion if it bases its decision on an
   error of law or a clearly erroneous assessment of the evidence.” United States
   v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020) (internal quotation marks and
   citation omitted).
          Rios asserts that the district court failed to adequately explain its
   reasons for denying his motion for compassionate release. Although the
   district court’s explanation was brief, it explicitly considered Rios’s
   arguments and the applicable 18 U.S.C. § 3553(a) factors. The basis for the
   district court’s denial is also discernable from the record, particularly
   because the same district court judge who denied the motion for
   compassionate release originally sentenced Rios. See Chavez-Meza v. United
   States, 138 S. Ct. 1959, 1965 (2018). To the extent Rios disagrees with the
   district court’s balancing of the § 3553(a) factors, his disagreement does not
   warrant reversal. See Chambliss, 948 F.3d at 694.
          Accordingly, Rios has not shown that the district court abused its
   discretion in denying his motion for compassionate release. See Cooper, 996




                                           2
Case: 21-10371    Document: 00516478357         Page: 3   Date Filed: 09/20/2022




                                 No. 21-10371


   F.3d at 286. The order of the district court is AFFIRMED. Rios’s motion
   for the appointment of counsel is DENIED.




                                      3